DETAILED ACTION
 
Acknowledgements

This action is in response to Applicant’s filing on Nov. 3, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows:
Claims 1–4, 6, 7, 13–19, 23–30 are now pending, entered, and examined with Claims 1, 13, 14, and 15 in independent form.
Claims 1, 6, 7, 13, 14, and 15 are presently amended. 
Claims 5 and 8–12 were previously cancelled. Claims 20–22 are presently cancelled.
Claims 29 and 30 are added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 29, 2016, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Response to Arguments

Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 103 rejection below.

Claim Rejections - 35 USC § 101
Amendments to the pending claims necessitated this rejection under § 101.
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–4, 6, 7, 13–19, 23–30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 


Analysis
 	Step 1: Claims 1–4, 6, 7, 13–19, 23–30 are directed to a statutory category. Claims 1–4, 6, 7, and 19 recite “[a] system” and are therefore directed to the statutory category of “a machine”. Claim 13, 25, 27, and 28 recite “[a] system” and are therefore directed to the statutory category of “a machine”. Claims 14, 23, 26, 29, and 30 recite “[a] system” and are therefore directed to the statutory category of “a machine”. Claims 15–18, and 24 recite “[a] system” and are therefore directed to the statutory category of “a machine”.
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
1. A system, comprising: 

[A] a transaction server; 

[B] a price monitoring server; 

[C] a price adjustment server; and 

[D] an authentication server; wherein the authentication server is configured to: 

[E] receive first customer transaction data, sent from a data extraction processor that extracts the first customer transaction data from an electronic image of a paper receipt associated with a customer transaction that is captured by an image capture system, wherein the first customer transaction data comprises a first transaction identifier associated with the customer transaction; 

[F] retrieve, from a merchant system, a second transaction identifier associated with the customer transaction; 

[G] determine whether the first and second transaction identifiers match; 

[H] responsive to determining the first and second transaction identifiers match, authenticate the customer transaction; and 

[I] wherein the price adjustment server is configured to: 

[J] generate and transmit, via a mobile wallet application, a first electronic notification to a customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price and a current price are different, wherein a price adjustment amount is a difference between the original purchase price and the current price; 

[K] generate and transmit, in real-time and via the mobile wallet application, a second electronic notification to the 1183339352 of 16customer client device indicating that a price adjustment for the price adjustment amount may be completed electronically; 

[L] cause the customer client device to display, via the mobile wallet application, a first user object configured to facilitate the price adjustment; 

[M] receive, from a user of the customer client device via the mobile wallet application, a first user selection of the first user object, the first user selection indicating a preference to complete the price adjustment; and 

[N] in response to receiving the first user selection, automatically transmit a third electronic notification to the merchant system requesting the price adjustment be credited back to an account of the user.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 1 recites “requesting the price adjustment be credited back to an account of the user” in Limitation N, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations E–M are the required steps for “requesting the price adjustment be credited back to an account of the user,” and therefore, recite the same abstract idea exception of sales activities. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a transaction server; a price monitoring server; a price adjustment server; an authentication server; a data extraction processor; an electronic image of a paper receipt; an image capture system; a merchant system; a mobile wallet application; a customer client device; and a first user object.
Regarding the transaction server (Limitation A), price monitoring server (Limitation B), price adjustment server (Limitation C), an authentication server (Limitation D), and a merchant system, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computer. Spec., ¶ [0020] (“a network-enabled computer system and/or device may include, but is not limited to: e.g., any computer device, or communications device including, e.g., a server, a network appliance, a personal computer (PC), a workstation, a mobile device, a phone, a handheld PC, a personal digital assistant (PDA), a thin client, a fat client, an Internet browser, or other device.”). Rep. Claim 1 recites the functions of the authentication server receiving first customer transaction data (Limitation E), retrieving (sending/receiving) a second transaction identifier (Limitation F), determining whether the first and second transaction identifiers match (Limitation G), and if they do, authenticating (sending/receiving) the customer transaction (Limitation H). Rep. Claim 1 further recites the functions of the price adjustment server generating and transmitting a first electronic notification based on a first determination the purchased item has not been returned and a second determination that there is a price adjustment available (Limitation J); generating and transmitting a second electronic notification (Limitation K); causing the customer client device to display a first object (transmitting data) (Limitation L); receiving a first user selection (Limitation M); and transmitting a third electronic notification (Limitation N). Rep. Claim 1 recites the functions of the merchant system transmitting and receiving data (Limitations F & N). Limitations E, F, J, K, L, M, and N invoke computers in their ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Limitations G &H and the first and second determination of Limitation J  recites the abstract idea exception of mental processes but for the recitation of the generic computer components. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Regarding the customer client device having a data extraction processor; an electronic image of a paper receipt; an image capture system; a mobile wallet application and first user object, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computer,  software, or electronic  data. Spec., ¶¶ [0015], [0020], [0021], [0023], [0024], [0025], [0034].  Rep. Claim 1 recites the functions of the customer client device as receiving a first, second, and third electronic notifications (Limitations J, K, & N); receiving instructions and displaying fist user object (Limitation L), and transmitting a first selection (Limitation M). Rep. Claim 1 recites the functions of the data extraction processor as “extract[ing] the enhanced customer transaction data from an electronic image of a paper receipt associated with a customer transaction” (Limitation E). Rep. Claim 1 recites the functions of the image capture system capturing an electronic image of a paper receipt (Limitation E). Rep. Claim 1 recites the functions of the mobile wallet application operating with the customer client device to transmit and receive data. (Limitations J, K, L, & M). Rep. Claim 1 recites the functions of the first user object being displayed nu the customer client device (Limitation L). Limitations E (image capturing system) J, K, L, M, N invoke computers in their ordinary capacity to receive, store, transmit or display data. MPEP 2106.05(f)(2). Regarding the functions of the data extraction processor (Limitation E), this limitation covers any solution to extracting enhanced customer data from an image of paper receipt with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). 
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 13, 14, and 15 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 13, 14, and 15 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0109] (“the steps described need not be performed in the same sequence discussed or with the same degree of separation.”). 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea. 
Rep. Claim 1 is not substantially different than Independent Claims 13, 14, and 15 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 13, 14, and 15 are also directed to the same abstract idea. 
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception. An inventive concept cannot be furnished by an unpatentable abstract idea. MPEP § 2106.05(I).
All Dependent Claims recite “wherein” clauses that further limit the abstract idea of the Independent Claims. 
Conclusion

Claims 1–4, 6, 7, 13–19, 23–30 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–4, 6, 7, 13–18, 23–27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pat. Pub. No. 2014/0304059) [“Wang”], in view of Hatch et al. (U.S. Pat. Pub. No. 2014/0278902) [“Hatch”], and further in view of Ellis et al. (U.S. Pat. No. 10,192,217) [“Ellis”]
Regarding Claim 1, Wang discloses
A system, comprising: 
a transaction server [award module]; 
(Examiner interprets “transaction server” as receiving the price adjustment and crediting the customer account. Spec. ¶ [0095]. See at least Fig. 2 and associated text ¶ [0076] disclosing, “For those items where the merchant did not offer the lowest price, the calculated total price differential for those items is sent to an award module that is capable of awarding the customer a credit that is equal to the calculated total price differential . . . the award module could comprise a separate server.”).

a price monitoring server [computer device 1300]; 
(See at least ¶ [0054], where “data points in the price comparison database must be continually monitored and updated to account for [ ] sales and regular price changes.” Computing device 1300 performs this monitoring function. ¶ [0117].)
 a price adjustment server; and 
(Examiner interprets “price adjustment server” as “transmit[ting] a notification to the user … indicating the price change for the purchased item.” Spec. ¶ [0094]. See at least ¶ [0077] where the award module notifies the customer that a credit has been awarded for the purchased item. The award module is part of the “data comparison engine 38 server.” ¶¶ [0076], [0077].)

an authentication server; wherein the authentication server is configured to: 
(see at least Fig. 2, element 38, and associated text ¶ [0066] disclosing “data comparison engine 38” server. As explained above, data comparison engine 38 may also be a server. ¶¶ [0074], [0076], [0077].)

receive first customer transaction data, sent from a data extraction processor that extracts the first customer transaction data from an electronic image of a paper receipt associated with a customer transaction that is captured by an image capture system, wherein the first customer transaction data comprises a first transaction identifier associated with the customer transaction; 
(Examiner interprets a “data extraction processor” as a device that that converts an images of text into characters or a scanner. Spec. ¶ [0037]. A transaction identifier from a printed receipt is received by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083], [0130], Fig. 15A, step 1502; Fig. 1A (element 20). Optical character recognition will be used to scan the images of receipts, transcribe them, and organize the data necessary to practice the invention.” ¶ [0093]. The paper receipt contains a timestamp associated with the customer transaction. Fig. 1A, element 12 and associated text ¶ [0046].)

retrieve, from a merchant system, a second transaction identifier associated with the customer transaction; determine whether the first and second transaction identifiers match; responsive to determining the first and second transaction identifiers match, authenticate the customer transaction; and 
(See, e.g., Wang, ¶¶ [0060]–[0063], where the customer submits a transaction specific identifier 20 to initiate a price match, which enables the system to access, sort, and retrieve all of the purchase data contained in a merchant database 22. ¶ [0060]. When the transaction specific identifier 20 matches a record stored in the merchant database 22, the request proceeds to the data comparison engine. ¶ [0063]. Wang also discloses the situation where “fake transaction specification identifiers 20” are submitted to “fraudulently obtain redeemable credit at a merchant.” ¶ [0061]. In that case, the customer is asked to authenticate the specific customer purchase by providing additional information, for example, the receipt date. Id. The submitted transaction specific identifiers 20 are checked against a list of known transaction specific identifiers and if there is no match, the customer is notified that the input data is not valid. ¶ [0063]. This process described above to prevent fraudulent transactions discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Alternatively, the “additional information” such as the receipt date also discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Thus, the second transaction identifier is either the transaction specific identifiers 20, the receipt date, or any payment information disclosed by Fig. 1A and associated text ¶ [0046] that is stored in merchant database 22.)

Wang discloses a price adjustment server, generating and transmitting a notification indicating a consumer price change for a purchased item when the original purchase price and a current price are different. Wang, ¶¶ [0076], [0077].  Wang does not disclose generating and transmitting a notification based on the original purchase price and a current price are different and a determination that the purchased item has not been returned.

Hatch discloses
wherein the price adjustment server [Fig. 2] is configured to: generate and transmit, via a mobile wallet application, a first electronic notification to a customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price and a current price are different, wherein a price adjustment amount is a difference between the original purchase price and the current price;
(Examiner interprets the amended limitation of “a mobile wallet application” as “a mobile application.” Spec., ¶ [0035] (“a mobile wallet application, which may be utilized to generate a notification of a price change for a transaction and to facilitate an associated price adjustment based on electronic image capture of a paper receipt for the transaction.”). The functionality of the claimed “mobile wallet application” is not materially different than the “mobile application” disclosed by Hatch, ¶ [0043] (“Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction in a listing of transactions presented in a portal provided by the server system 102a or by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102a, all transactions of a user may be automatically submitted for review according to the method 400.”) A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to identify a third party price for each item purchased. ¶ [0014]. If the third party price is less than the purchased price, a credit is issued to an account of the user viewable through a web portal. ¶ [0015], ¶ [0052]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state, i.e., whether items in a transaction were returned and a refund issued or a purchase price paid. If that purchase price is more than a third party price, a credit is issued. ¶ [0054], ¶ [0057]. Price adjustment credits are displayed in a portal, ¶ [0052], which is described as a website hosted by the server system 102. The portal is accessed by a computing device, using a mobile application. ¶ 0043]. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record displayed on the mobile device. If not, a price adjustment is determined for that item. If a price adjustment is determined when third party pricing is lower, the consumer is notified through posting of a credit viewable through their mobile device application.)

generate and transmit, in real-time and via the mobile wallet application, a second electronic notification to the customer client device indicating that a price adjustment for the price adjustment amount may be completed electronically; 
(As explained above in the prior limitation, Hatch discloses “generate and transmit in real-time and via the mobile wallet application, an electronic notification to the customer client device. The distinction here is “a second notification.” However, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04(VI)(B). Here, there is neither a new nor unexpected result. Thus, the function of generating and transmitting in real-time and via the mobile wallet application a second electronic notification to the customer client device is disclosed as indicated supra. Alternatively, Ellis discloses the limitation as indicated below.
Examiner further finds the italicized limitation printed matter because “it claims the content of information,” i.e., an indication to a human in an electronic notification that a price adjustment for the price adjustment amount may be completed electronically. MPEP § 2111.05. "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate.” Id. Here, Examiner finds it does not. The notification indicating that a price adjustment for the price adjustment amount may be completed electronically is purely directed to a human reader independent of the supported computer system. The content of the notification is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information. Accordingly, if the printed matter is not functionally or structurally related to the associated physical substrate, as here, “the printed matter is owed no patentable weight.” Id. 
However, should a reviewing court disagree, Hatch discloses “indicating that a price adjustment for the price adjustment amount may be completed electronically.” As explained above in the prior limitation, if a price adjustment is determined, the consumer is notified through posting of a credit viewable through their mobile device application. Further, “Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction [by the user] in a listing of transactions presented … by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted [electronically] for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102a, all transactions of a user may be automatically submitted for review according to the method 400. In some embodiments, transactions may be transmitted to the server system by 1) the user scanning a bar code or other optical code printed on a receipt with a user device 108, 2) the user device 108 transmitting some representation of the optical code to the server system 102a and 3) the server system 102a identifying a transaction record corresponding to the transmitted representation of the optical code.” Hatch, ¶ [0043])

cause the customer client device to display, via the mobile wallet application, a first user object [displayed receipts] configured to facilitate the price adjustment; receive, from a user of the customer client device via the mobile wallet application, a first user selection of the first user object, the first user selection indicating a preference to complete the price adjustment; and in response to receiving the first user selection, automatically transmit a third electronic notification to the merchant system requesting the price adjustment be credited back to an account of the user.  
(See at least ¶ [0043], where “Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction [by the user] in a listing of transactions presented … by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted [electronically] for review according to the method 400.” For the same reasoning as explained for the prior limitation, Hatch discloses the third electronic notification.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to determine whether the item has been returned before transmitting a notification to a mobile device of a price comparison, as disclosed by Hatch, to the known invention of Wang, to improve fraud detection, Hatch, ¶ [0050], and avoid customer annoyance of a notification of an existing price comparison when in fact, the item has previously been returned.  

Alternatively, Ellis discloses 
generate and transmit, in real-time and via the mobile wallet application, a second electronic notification to the customer client device indicating that a price adjustment for the price adjustment amount may be completed electronically; 
(Fig. 21 discloses a method to determine, generate, and transmit a price adjustment (rebate) notification to a customer. Col. 16:6–8. A rebate is generated and transmitted to a customer’s mobile device when the offer engine 1731 determines the mobile device location matches a merchant location, where the rebate can be used. Col. 16:38–38, 46–49; Fig. 21, step 2107. The customer mobile device receives the rebate via a mobile wallet application. See Abstract; Col. 20:46–9. “[T]he mobile wallet application 116 may also be used in connection with online merchant transactions. … merchants may be provided with the ability to display marketing material, provide information, and promote products or discounts. Merchants may also be provided with the ability to sell items directly through their mobile storefront for the account holder to purchase from within the mobile application 116.” Col. 14:57–67. As claimed, a price adjustment amount is the “difference between the original purchase price and the current price.” Spec., ¶ [0094]. Thus, a customer receiving a rebate (i.e., partial refund or discount on the purchase price paid) meets this claim limitation. See also, Wang, ¶ [0141].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to modify the price comparison process of Wang to include transmitting a notification to a mobile device, as disclosed by Ellis, for merchants to communicate rebates related to good and services to nearby customers, similar to what the customer had previously purchased, to increase sales/profits. Ellis, col. 39:54–56.

Regarding Claim 2, Wang, Hatch, Ellis disclose
[t]he system of claim 1 and the image capture system as discussed above.
Wang further discloses 
wherein the image capture system comprises a camera on the customer client device. 
(See at least ¶ [0083] disclosing the customer uploads an electronic receipt image containing typical purchase data by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”.)

Regarding Claim 3, Wang, Hatch, Ellis disclose
[t]he system of claim 1 and the image capture system as discussed above.
Wang further discloses 
wherein the image capture system comprises a scanner connected to the customer client device.  
(See at least ¶ [0083] disclosing the customer uploads an electronic receipt image containing typical purchase data by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”.)


Regarding Claim 4, Wang, Hatch, Ellis disclose
[t]he system of claim 1 and the data extraction processor as discussed above.
Wang further discloses
wherein the data extraction processor comprises an optical character recognition (OCR) device 
(See at least ¶ [0093] disclosing “it is believed that optical characters recognition (OCR) will be used to scan the images of the receipts, transcribe them, and organize the data necessary to practice the invention.”)

Regarding Claim 6, Wang, Hatch, Ellis disclose
[t]he system of claim 1, the authentication server, and generating the unique key as discussed above.
Ellis further discloses
wherein the authentication server is further configured to receive, from the customer client device, customer information stored on the mobile wallet application of the customer client device.  
(Examiner interprets customer information as “user credentials.” Spec. ¶ [0043]. See at Fig. 8 and associated text col. 10:59–col. 11:26 (disclosing the entry of user credentials into a mobile wallet client application on a client device and being authenticated by a server to access the mobile wallet). 



Regarding Claim 7, Wang, Hatch, Ellis disclose
[t]he system of claim 1 and the third electronic notification to the merchant system as discussed above.
Wang further discloses
wherein the third electronic notification to the merchant system includes the electronic image.  
(At Fig. 9 steps 1 and 2, the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone” ¶ [0083]. This step begins the price matching process and is thus, a first notification to the merchant.).

Regarding Claim 13, Wang discloses
A system, comprising: 
one or more processors; and 
(See at least ¶¶ [0117], [0118] (one or more processors))

a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
(See at least ¶ [0118], “Processor(s) 1302 include one or more processors or controllers that execute instructions stored in memory device(s) 1304 and/or mass storage device(s) 1308. Processor(s) 1302 may also include various types of computer-readable media, such as cache memory.”)
receive, from a customer client device […], an authentication request and an electronic image of a paper receipt associated with a customer transaction of a purchased item; 
(Examiner interprets “authentication request” as the process of demonstrating the paper receipt is genuine and the customer is therefore entitled to a price adjustment. Spec., ¶¶ [0043], [0100]. 
See at least ¶ [0063] when describing the process to authenticate legitimate requests, proving servers 48 match transaction specific identifiers 20 (i.e., the unique key) against a list of known transaction identifiers. See at least Fig. 9 steps 1 and 2, where the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083]; [0088].)

extract a first transaction identifier and an original price from the electronic image;
(Purchase data contained on the scanned receipt is extracted into a form readable by a computer. ¶ [0092]. Purchase data on a paper receipt contains a transaction identifier 20 and price 16. ¶ [0048].)

query a merchant system for a second transaction identifier associated with the customer transaction; determine whether the first and second transaction identifiers match; and responsive to determining the first and second transaction identifiers match: 
(See, e.g., Wang, ¶¶ [0060]–[0063], where the customer submits a transaction specific identifier 20 to initiate a price match, which enables the system to access, sort, and retrieve all of the purchase data contained in a merchant database 22. ¶ [0060]. When the transaction specific identifier 20 matches a record stored in the merchant database 22, the request proceeds to the data comparison engine. ¶ [0063]. Wang also discloses the situation where “fake transaction specification identifiers 20” are submitted to “fraudulently obtain redeemable credit at a merchant.” ¶ [0061]. In that case, the customer is asked to authenticate the specific customer purchase by providing additional information, for example, the receipt date. Id. The submitted transaction specific identifiers 20 are checked against a list of known transaction specific identifiers and if there is no match, the customer is notified that the input data is not valid. ¶ [0063]. This process described above to prevent fraudulent transactions discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Alternatively, the “additional information” such as the receipt date also discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Thus, the second transaction identifier is either the transaction specific identifiers 20, the receipt date, or any payment information disclosed by Fig. 1A and associated text ¶ [0046] that is stored in merchant database 22.)

Hatch discloses
receive, from a customer client device via a mobile wallet application, a[ ] [ ] request and an electronic image of a paper receipt associated with a customer transaction of a purchased item
(Examiner interprets the amended limitation of “a mobile wallet application” as “a mobile application” as explained in the rejection of Claim 1. See at elast ¶ [0042], “The transaction record may be transmitted from a POS 106 to a server system 102a.” “[T]he transaction record may be in the form of an electronic receipt provided to the customer.” ¶ [0043]. The transaction record may be a paper receipt printed for the customer. ¶ [0013].)

determine whether the purchased item has been returned; and when the purchased item has not been returned: activate a web crawler to search and find a current price of the purchased item, 
(A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to search and identify a third party price for each item purchased. ¶¶ [0014], [0046]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state of items in a transaction that were returned and a refund issued and items in the transaction that were not returned and their purchase price paid. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not returned, a price adjustment is determined for that item by searching third party pricing data for each item purchased and not returned. ¶¶ [0014], [0046].)

determine whether a price change exists between the original price and the current price for the purchased item by comparing the original price to the current price; 
(See at least Fig. 4, step 410, which determine a price difference which only occurs if the transaction record reflects an item has not been returned as explained supra.)

when a price change exists: generate and transmit, to the customer client device via the mobile wallet application, a first electronic notification 1183339354 of 16identifying the price change for the purchased item; 
(Examiner interprets the amended limitation of “a mobile wallet application” as “a mobile application.” Spec., ¶ [0035] (“a mobile wallet application, which may be utilized to generate a notification of a price change for a transaction and to facilitate an associated price adjustment based on electronic image capture of a paper receipt for the transaction.”). The functionality of the claimed “mobile wallet application” is not materially different than the “mobile application” disclosed by Hatch, ¶ [0043] (“Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction in a listing of transactions presented in a portal provided by the server system 102a or by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102a, all transactions of a user may be automatically submitted for review according to the method 400.”) A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to identify a third party price for each item purchased. ¶ [0014]. If the third party price is less than the purchased price, a credit is issued to an account of the user viewable through a web portal. ¶ [0015], ¶ [0052]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state, i.e., whether items in a transaction were returned and a refund issued or a purchase price paid. If that purchase price is more than a third party price, a credit is issued. ¶ [0054], ¶ [0057]. Price adjustment credits are displayed in a portal, ¶ [0052], which is described as a website hosted by the server system 102. The portal is accessed by a computing device, using a mobile application. ¶ 0043]. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record displayed on the mobile device. If not, a price adjustment is determined for that item. If a price adjustment is determined when third party pricing is lower, the consumer is notified through posting of a credit viewable through their mobile device application.)

The remaining limitations of Claim 13 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Wang, Hatch, Ellis for the same rationale presented in Claim 1 supra.


Regarding Claim 14, Wang discloses
A system, comprising: one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from a customer client device [...], an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant; 
(These limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Wang.)

extract a first transaction identifier, a store keeping unit (SKU) number, and an original price from the electronic image; 
(Purchase data contained on the scanned receipt is extracted into a form readable by a computer. ¶ [0092]. Purchase data on a paper receipt contains a transaction identifier 20, price 16, and SKU. ¶ [0048].)

query a merchant system for a second transaction identifier associated with the customer transaction; determine whether the first and second transaction identifiers match; and responsive to determining the first and second transaction identifiers match: 
(These limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Wang.)


Hatch discloses
receive, from a customer client device via a mobile wallet application, an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant;
(Examiner interprets the amended limitation of “a mobile wallet application” as “a mobile application” as explained in the rejection of Claim 1. See at elast ¶ [0042], “The transaction record may be transmitted from a POS 106 to a server system 102a.” “[T]he transaction record may be in the form of an electronic receipt provided to the customer.” ¶ [0043]. The transaction record may be a paper receipt printed for the customer. ¶ [0013].)

determine whether the purchased item has been returned; and when the purchased item has not been returned: transmit the SKU number and the original price of the purchased item to the merchant system associated with the merchant; receive from the merchant system a current price of the purchased item; 
(A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to search and identify a third party price for each item purchased. ¶¶ [0014], [0046]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. 
Fig. 4 describes the price adjustment process. The first step in that process is to transmit and receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is transmitted and received, it reflects the current state of items in a transaction that were returned and a refund issued and items in the transaction that were not returned and their purchase price paid. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not returned, a price adjustment is determined for that item by searching third party pricing data for each item purchased and not returned. ¶¶ [0014], [0046]. The transaction record contains “<product, price>” entries that list a product identifier (SKU) and a price paid for the product. ¶ [0042])

monitor for a price change between the original price and the current price for the purchased item by comparing the original price to the current price; and 
(See at least Fig. 4, step 406, and associated text ¶ [0046], where a computer server, Fig. 2, uses the received transaction record to search and identify a third party price for each item purchased, which is monitoring. A price difference is determined based on the monitoring. Fig. 4, steps 408 and 410, and associated text ¶ [0048].

The remaining limitations of Claim 14 are not substantively different than those presented in Claim 13 and are therefore, rejected, mutatis mutandis, based on Wang, Hatch, Ellis for the same rationale presented in Claim 13 supra.

Regarding Claim 15, the limitations are not substantively different than those presented in Claim 14 and are therefore, rejected, mutatis mutandis, based on Wang, Hatch, Ellis for the same rationale presented in Claim 14 supra. Claim 14 is distinguished because it contains additional limitations not recited in Claim 15 for determining whether a purchased item was returned. 

Regarding Claim 16, Wang, Hatch, Ellis disclose
[t]he system of claim 15, and memory stor[ing] further instructions that are executed by the one or more processors as discussed above.
Hatch further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: prior to transmitting the SKU number and the original price of the purchased item to the merchant system: determine whether the purchased item has been returned; and when the purchased item has not been returned, transmit the SKU number and the original price of the purchased item to the merchant system.
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Wang, Hatch, and Ellis for the same explanation.)

Regarding Claim 17, Wang, Hatch, Ellis disclose
[t]he system of claim 15, and memory stor[ing] further instructions that are executed by the one or more processors as discussed above.
Wang further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: receive a request to perform price match processing.  
(See at least Fig. 9 steps 1 and 2, where the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083]; [0088].)

Regarding Claim 18, Wang, Hatch, Ellis disclose
[t]he system of claim 15, and first electronic notification as discussed above.
Wang further discloses
wherein the first electronic notification is transmitted to the customer client device via email or SMS message.  
(See at least ¶ [0077] where the notification is sent via email or SMS text.)

Regarding Claim 23, Wang, Hatch, Ellis disclose
[t]he system of claim 14, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
Hatch further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: responsive to determining that the price change exists, transmit a second electronic notification to the merchant system associated with the merchant, the second electronic notification comprising a request for an electronic credit equal to the price change.  
(See at least ¶ [0056], where the merchant receives a return request for one or more items from a transaction and evaluates the request to determines whether a refund is permissible.  ¶ [0057] (same). A “request” implies some sort of discretion of the part of the merchant, which Hatch discloses.)

Regarding Claim 24, Wang, Hatch, Ellis disclose 
[t]he system of claim 15, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
The remaining limitations of Claim 24 are not substantively different than those presented in Claim 23 and are therefore, rejected, mutatis mutandis, based on Wang, Ellis, and Hatch for the same rationale presented in Claim 23 supra.

Regarding Claim 25, Wang, Hatch, Ellis disclose
[t]he system of claim 13, and first electronic notification as discussed above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 18 and are therefore, rejected, mutatis mutandis, based on Wang, Ellis, and Hatch for the same rationale presented in Claim 18 supra.

Regarding Claim 26, Wang, Hatch, Ellis disclose
[t]he system of claim 14, and first electronic notification as discussed above.
The remaining limitations of Claim 26 are not substantively different than those presented in Claim 18 and are therefore, rejected, mutatis mutandis, based on Wang, Ellis, and Hatch for the same rationale presented in Claim 18 supra.)

Regarding Claim 27, Wang, Hatch, Ellis disclose
The system of claim 13 and memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to as explained above.
Wang further discloses
generate a unique key associated with the extracted first transaction identifier; compare the generated unique key to a pre-stored key associated with the customer transaction; and responsive to determining the generated unique key and the pre-stored key match, authenticate the customer transaction.
 (Examiner interprets “unique key” as data captured from a customer’s receipt than is compared to stored purchase transaction data. Spec., ¶ [0043]. Thus, any information contained on a scanned receipt may be compared to the stored purchase transaction record. Accordingly, this limitation is not substantially different presented in amendments to Claim 1 and is rejected accordingly for the same explanation. Wang, ¶¶ [0060]–[0063].)


Claim 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ellis, and Hatch, and further in view of Kumar et al. (U.S. Pat. Pub. No. 2015/0051955) [“Kumar”].
Regarding Claim 19, Wang, Hatch, Ellis disclose
[t]he system of claim 1, and transaction server as discussed above.
Kumar discloses
wherein the transaction server is configured to credit a price change amount to a payment instrument used to purchase the purchased item.
(See at least ¶ [0047] where the credit is automatically refunded to the customers payment account. Fig. 3, step 314.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to credit a price change to the payment instrument used to purchase the purchased item, as disclosed by Kumar, to the known invention of Wang, with the motivation to “allow[ ] automatic price matching.” ¶ [0004].)

Regarding Claim 29, Wang, Hatch, Ellis disclose
The system of claim 14 and memory stor[ing] [ ] instructions that when executed by the one or more processors, … cause the system to automatically query the merchant system as explained above.
Wang further discloses
wherein the instructions are further configured to cause the system to automatically query the merchant system at a predefined time interval [periodically].  
(See at least ¶ [0144], where “determin[ing] an appropriate price for comparison to a price paid for a transaction being evaluated according to the methods disclosed herein. … may be performed … periodically.”
Alternatively, Kumar ¶ [0045] discloses: “payment provider server 170 may check the prices of these items offered at the merchant or at other competing merchants every day for ten days.”

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ellis, and Hatch, and further in view of Abernathy et al. (U.S. Pat. Pub. No. 2010/0208976) [“Abernathy”].

Regarding Claim 28, Wang, Hatch, and Ellis disclose
The system of claim 27 and memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to as explained above.
Abernathy discloses
responsive to determining the generated unique key and the pre-stored key match, generate a reliability score associated with the electronic image.   
(See at least Fig. 1 and associated text ¶¶ [0025, [0026], Figs, 2A & 2B, elements 212, 222, 242, and 244, and associated text ¶¶ [0028]–[0030].)
Wang discloses there is  large potential for false or fraudulent submission to manipulate the price matching process. ¶ [0050]. Wang further discloses that current OCR technology is not at the point where it can consistently and accurately recognize data that is printed on all retail receipts.” ¶ [0093]. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to generate a reliability score associated with the electronic receipt image as explained by Abernathy, to the known invention of Wang, to reduce fraud with OCR scanned receipt images. Wang, ¶¶ [0050], [0093].) 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ellis, and Hatch, and further in view of Lassley et al. (U.S. Pat. Pub. No. 2013/0346327) [“Lassley”].

Regarding Claim 30, Wang, Hatch, Ellis, and Kumar disclose
The system of claim 29 and the predefined time
Lassley discloses
wherein the predefined time interval is once per week.   
(See at least ¶ [0055], where “the system may update all databases once per week.”
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have defined “the predefined time interval is once per week” as explained in Lassley, to the known invention of Wang, with the motivation to perform updates “when few users are likely to be using the system” to minimize server processing capabilities. Lassley, ¶ [0055]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclose:
Sharma et al. (U.S. Pat. No. 10,387,906) is pertinent because it describes an automatic price monitoring and rebate system. Abstract.
Moreton (U.S. Pat. Pub. No. 2015/0046240) is pertinent because it describes using a mobile device and wallet to redeem coupons by determining and comparing receipt data to coupon data based on device proximity. ¶¶ [0002], [0005], [0087], [0095].
Burrell (U.S. Pat. Pub. No. 2014/0330644) is pertinent because it describes promotion monitoring for prior transactions to notify the user. Abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694